Case 0:19-cv-60844-RKA Document 18 Entered on FLSD Docket 08/20/2019 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                            CASE NO. 19-60844-CIV-ALTMAN/Hunt

  DELROY A. CHAMBERS, JR.,

         Plaintiff,

  v.

  LEHMAN PROPERTY MANAGEMENT, INC.,

        Defendant.
  _________________________________________/

                                FIRST AMENDED COMPLAINT
                                            and
                                       JURY DEMAND

         Plaintiff, Delroy A. Chambers, Jr., by and through his undersigned attorneys, files this First

  Amended Complaint for injunctive and declaratory relief, damages, costs, and attorneys’ fees

  against Defendant, Lehman Property Management, Inc., and as good grounds states as follows:

                                  PRELIMINARY STATEMENT

         1.      This action arises as a result of Defendant’s discriminatory actions perpetrated

  against Black people with respect to the rental of a home located at 117 SW 5th Court, #2, Dania

  Beach, Florida 33004, in Broward County, Florida (the “Dwelling”).

         2.      Specifically, Defendant has violated the Fair Housing Act by, among other things:

  otherwise making unavailable and denying the Dwelling to Mr. Chambers because of race.

                                  JURISDICTION AND VENUE

         3.      Jurisdiction is invoked pursuant to 42 U.S.C. § 3613(a), in that Plaintiff asserts his

  claims of housing discrimination in a civil action, and also pursuant to 28 U.S.C. §§ 1331, 2201
Case 0:19-cv-60844-RKA Document 18 Entered on FLSD Docket 08/20/2019 Page 2 of 9



  and 1343(a)(4), in that this is a civil action seeking to redress the deprivation of the right to fair

  housing secured to Plaintiff by the Fair Housing Act.

         4.      Plaintiff seeks declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202. Plaintiff

  seeks permanent injunctive relief pursuant to Rule 65, Federal Rules of Civil Procedure.

         5.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1391(c) in that

  the subject property is located in this district, the events and/or omissions giving rise to the claims

  herein occurred in this district, and the Defendant conducts business in this district.

                                               PARTIES

         6.      Plaintiff, Delroy A. Chambers, Jr., is a Black male that serves as a fair housing

  tester who seeks to enforce fair housing laws so that people are protected from discriminatory

  housing practices. Mr. Chambers attempts to accomplish these goals by engaging in testing for

  fair housing violations and pursuing enforcement of meritorious claims, among other things. In

  this capacity, Mr. Chambers poses as a renter or purchaser for the purpose of collecting evidence

  of discriminatory housing practices, without intent to rent or purchase a home. At all relevant

  times, Mr. Chambers was acting in this capacity as a tester when he conducted an investigation

  into the discriminatory actions perpetuated by Defendant.

         7.      As a fair housing tester and advocate dedicated to advancing the rights of those

  historically discriminated against, Mr. Chambers attempts to locate housing providers and

  advertisers in order to test their compliance with various fair housing laws. Mr. Chambers

  conducts such testing efforts consistent with the guidance and instructions outlined by the U.S.

  Department of Housing and Urban Development (HUD), housing advocacy groups, and

  established case law.
Case 0:19-cv-60844-RKA Document 18 Entered on FLSD Docket 08/20/2019 Page 3 of 9



         8.      Mr. Chambers is deeply committed to fair housing and the goals of the Fair Housing

  Act. Mr. Chambers was and continues to be adversely affected by the acts, omissions, policies,

  and practices of the Defendant.

         9.      Defendant, Lehman Property Management, Inc., is a Florida Profit Corporation that

  is engaged in the business of real estate.

                                      FACTUAL ALLEGATIONS

         10.     While investigating discrimination in the housing market in February 2019, Mr.

  Chambers encountered an advertisement on Zillow for the rental of a home at 129 S.W. 5th Court,

  #3, Dania Beach, Florida 33004, in Broward, Florida. The advertisement stated, among other

  things: "No Felonies." The advertisement is attached hereto as Exhibit A.

         11.     This statement clearly indicates that the rental of the home is subject to a blanket

  prohibition regarding an applicant’s felony criminal history, which is unlawful under the Fair

  Housing Act, as it has a disparate impact on Black people, and fails to serve a substantial,

  legitimate, nondiscriminatory interest of Defendant.

         12.     As part of Mr. Chambers’s fair housing testing efforts as described above, Mr.

  Chambers, posing as a potential renter, responded to the advertisement by calling, and attempted

  to negotiate for the rental with Defendant.

         13.     In response, Defendant’s agent Gina indicated that the advertised home was no

  longer available, but the Dwelling was available and had the same layout, requirements, and price.

         14.     Mr. Chambers continued the test by referencing the blanket prohibition regarding

  felony criminal history that was noted on the advertisement, and asking whether felonies would

  result in an automatic denial of the rental of the Dwelling.
Case 0:19-cv-60844-RKA Document 18 Entered on FLSD Docket 08/20/2019 Page 4 of 9



         15.     Defendant responded by confirming that felonies will result in an automatic denial

  of the Dwelling.

         16.     Such actions and statements serve to discourage Mr. Chambers from applying,

  inspecting and renting the Dwelling; and restrict the choices of Mr. Chambers by word or conduct

  in connection with seeking, negotiating for, renting the Dwelling so as to perpetuate, or tend to

  perpetuate, segregated housing patterns, or to discourage or obstruct choices in a community,

  neighborhood or development. As such, these actions constitute efforts to deprive Mr. Chambers

  of housing opportunities.

         17.     HUD has found that “where a policy or practice that restricts access to housing on

  the basis of criminal background has a disparate impact on individuals of a particular race … such

  policy or practice is unlawful under the Fair Housing Act if it is not necessary to serve a substantial,

  legitimate, nondiscriminatory interest of the housing provider.” See HUD, “Office of General

  Counsel Guidance on Application of Fair Housing Act Standards to the Use of Criminal Records

  by Providers of Housing and Real Estate-Related Transactions” (April 4, 2016).

         18.     According to recent data, studies and HUD findings, Black people are arrested,

  convicted, and imprisoned at vastly disproportionate rates in Florida and the country as a whole.

  As such, Defendant's policy actually and predictably result in a disparate impact to Black people.

         19.     HUD has found that no substantial, legitimate, nondiscriminatory interest can be

  served where “[a] housing provider … imposes a blanket prohibition on any person with any

  conviction record – no matter when the conviction occurred, what the underlying conduct entailed,

  or what the convicted person has done since then.” Id.
Case 0:19-cv-60844-RKA Document 18 Entered on FLSD Docket 08/20/2019 Page 5 of 9



          20.    As such, Defendant’s blanket prohibition regarding an applicant’s felony criminal

  history is unlawful under the Fair Housing Act, as it has a disparate impact on Black people, and

  fails to serve a substantial, legitimate, nondiscriminatory interest of the housing provider.

          21.    Mr. Chambers was angered and insulted that Defendant was making the Dwelling

  unavailable to him and denying it to him based on its blanket prohibition regarding an applicant’s

  felony criminal history.

          22.    As a Black person who has been the subject of discrimination throughout his life,

  Mr. Chambers is particularly sensitive to discriminatory practices. Mr. Chambers was insulted

  and emotionally distressed by being denied housing based on the Defendant’s blanket prohibition

  regarding an applicant’s felony criminal history and being subjected to such discriminatory

  policies.

          23.    Mr. Chambers was and is saddened, angered, and insulted by the fact that the

  Defendant’s rental policy includes a blanket prohibition regarding an applicant’s felony criminal

  history that has a discriminatory impact and serves no substantial, legitimate, nondiscriminatory

  interest, and are denying applicants pursuant to that policy. Mr. Chambers has spent a significant

  amount of time thinking about all the other Black people who may have been denied housing by

  Defendant because of this blanket prohibition, and while doing so, has felt the aforementioned

  emotions.

          24.    Defendant’s unlawful conduct proximately caused Mr. Chambers to suffer the

  aforementioned emotions, which have manifested into stress, unpleasant rumination, mental strain,

  and feelings of indignity, hopelessness and anxiety about race discrimination in housing.

          25.    Consistent with his fair housing testing efforts, Mr. Chambers has a practice of

  continuing to monitor and test those entities and individuals found to have been discriminating.
Case 0:19-cv-60844-RKA Document 18 Entered on FLSD Docket 08/20/2019 Page 6 of 9



  To those ends, Mr. Chambers will continue monitoring Defendant and its agents in order to

  determine its ongoing compliance with the Fair Housing Act, and will continue to do so throughout

  the pendency of this matter and after its conclusion.

                                         COUNT 1:
                             VIOLATION OF THE FAIR HOUSING ACT

         26.        Plaintiff repeats and realleges paragraphs 1 through 25 as if fully set forth herein.

         27.        This Count 1 is brought by Plaintiff against the Defendant, Lehman Property

  Management, Inc.

         28.        Defendant is liable to Plaintiff for all injuries caused by the Fair Housing Act

  violations committed by Defendant, and its agents.

         29.        Defendant Lehman Property Management, Inc. authorized its agents to act for it

  when they committed the Fair Housing Act violations alleged herein. Defendant’s agents accepted

  the undertaking of acting on behalf of Defendant Lehman Property Management, Inc. when they

  committed the Fair Housing Act violations alleged herein.               Defendant Lehman Property

  Management, Inc. had control over its agents when they committed the Fair Housing Act violations

  alleged herein.

         30.        In light of the aforementioned factual allegations and HUD findings:

                           a. Defendant’s criminal history policy and/or practice is arbitrary,

                               artificial, and unnecessary to achieve a valid interest or legitimate

                               objective such as a practical business, profit, policy consideration, or

                               requirement of law;

                           b. there is a robust causal link between the challenged policy or practice

                               and a disparate impact on Black people that shows the specific practice

                               is the direct cause of the discriminatory effect;
Case 0:19-cv-60844-RKA Document 18 Entered on FLSD Docket 08/20/2019 Page 7 of 9



                          c. the disparity caused by the policy and/or practice has an adverse effect

                              on Black people;

                          d. the disparity caused by the policy and/or practice is significant; and

                          e. there is a direct link between the disparate impact and Mr. Chambers’s

                              injury.

          31.     As such, Defendant has violated the Fair Housing Act by, among other things,

  otherwise making unavailable and denying the Dwelling to Mr. Chambers because of race.

          32.     A discriminatory purpose, not any legitimate reason, was a motivating factor behind

  Defendant’s aforementioned discriminatory actions and/or omissions.

          33.     As a result of Defendant’s discriminatory conduct - committed despite being

  engaged in the business of real estate, coupled with Plaintiff’s ongoing monitoring efforts -

  Plaintiff has suffered, is continuing to suffer, and will in the future suffer irreparable loss and injury

  and a real and immediate threat of future discrimination by Defendant.

          34.     Defendant’s unlawful conduct and actions constitute discrimination and

  proximately caused Plaintiff’s damages as described above.

          35.     In engaging in this unlawful conduct described above, Defendant acted recklessly

  or intentionally. This is evidenced, in part, by the fact that Defendant is engaged in the real estate

  business and are licensed real estate professionals, who have been educated, trained, and tested in

  fair housing laws, nonetheless chose to engage in unlawful discrimination.

          36.     As a tester who has been treated in a discriminatory fashion by Defendant, Mr.

  Chambers has suffered an injury in precisely the form the Fair Housing Act was intended to guard

  against, and therefore he has standing to maintain his claims under the Act's provisions.
Case 0:19-cv-60844-RKA Document 18 Entered on FLSD Docket 08/20/2019 Page 8 of 9



            37.    Accordingly, Plaintiff is aggrieved by Defendant's discriminatory actions in

  violation of the Fair Housing Act.

            WHEREFORE, Plaintiff respectfully requests that the Court:

                   A.      declare the actions, omissions, policies, and procedures of Defendant,

  complained of herein to be in violation of the Fair Housing Act;

                   B.      enter a permanent injunction enjoining Defendant, its successors, and its

  servants, agents and employees, and all those acting in concert with it, from engaging in

  discrimination based on race;

                   C.      enter a permanent injunction compelling Defendant, its successors, and its

  servants, agents and employees, and all those acting in concert with it, to amend any and all

  policies, procedures and practices, which discriminate against persons based on race;

                   D.      award compensatory damages to Plaintiff against Defendant, to compensate

  Plaintiff for, among other things, the emotional distress, anger, insult and injury caused by

  Defendant’s discriminatory actions;

                   E.      award Plaintiff his costs and reasonable attorneys’ fees in this action; and

                   F.      award Plaintiff such other and further relief as the Court deems just and

  proper.

                                     DEMAND FOR JURY TRIAL

            Pursuant to Rule 38(b), Federal Rules of Civil Procedure, Plaintiff demands a trial by jury

  on all issues so triable in this matter.


                                                          Respectfully submitted,

                                                          Joshua A. Glickman, Esq.
                                                          Florida Bar No. 43994
                                                          josh@sjlawcollective.com
Case 0:19-cv-60844-RKA Document 18 Entered on FLSD Docket 08/20/2019 Page 9 of 9



                                                  Shawn A. Heller, Esq.
                                                  Florida Bar No. 46346
                                                  shawn@sjlawcollective.com

                                                  Social Justice Law Collective, PL
                                                  974 Howard Avenue
                                                  Dunedin, Florida 34698
                                                  (202) 709-5744
                                                  (866) 893-0416 (Fax)

                                                  Attorneys for the Plaintiff


                                                  By:   s/ Shawn A. Heller      .
                                                          Shawn A. Heller, Esq.



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

  Court using the CM/ECF system, on this 20th day of August 2019, which will send a notice of

  electronic filing to all attorneys of record.


                                                  By: s/ Shawn A. Heller      .
                                                        Shawn A. Heller, Esq.
